Citation Nr: 0518024	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anxiety/depression.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for spinal cord injury.  

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for 
anxiety/depression, hypertension, bilateral carpal tunnel 
syndrome and a spinal cord injury.  


FINDINGS OF FACT

1.  Service medical records do not include any diagnoses or 
records of treatment for anxiety, depression, wrist pain or a 
spinal cord injury.  

2.  The veteran was first treated for symptoms of anxiety in 
2000 when her son was being treated for spinal meningitis.  
The first diagnosis of anxiety or depression appears in June 
2001 VA records.  June 2002 VA records related the veteran's 
current situational depression to multiple situational 
stressors including single motherhood, unemployment and the 
possibility of losing her residence due to financial 
problems.  

3.  The first diagnosis of hypertension appears in private 
medical records dated in November 1997 and is related to 
obstetrical complications.  

4.  The claims folder does not contain any diagnosis of a 
spinal cord injury.  

5.  The veteran's current wrist pain has been diagnosed as 
bilateral wrist tendonitis; neurodiagnostic studies did not 
confirm a diagnosis of carpal tunnel syndrome.  Competent 
medical professionals have indicated the onset date of the 
veteran's bilateral wrist tendonitis was October 30, 2000.  


CONCLUSIONS OF LAW

1.  Anxiety/depression were not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  Hypertension was not incurred or aggravated in active 
military service and the service incurrence of hypertension 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  A spinal cord injury was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  Carpal tunnel syndrome was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted her claim in June 2002.  The RO sent 
the veteran a letter in August 2002, prior to the January 
2003 rating decision denying her claims, informing her of the 
provisions of the VCAA.  The veteran was informed of the 
evidence necessary to support her claim, how VA could assist 
her and what actions she needed to undertake.  September and 
November 2002 letters informed the veteran when VA's attempts 
to obtain records were unsuccessful.  The July 2003 statement 
of the case explained why the veteran's claims were denied.  

The RO obtained the veteran's service medical records.  The 
claims folder includes copies of her VA outpatient treatment 
records, records from Dr. V., Dr. M., Dr.K., Dr. H.., and the 
Dallas County Hospital District.  The veteran has not 
identified any additional relevant records.  

As there is no evidence of any symptoms of the claimed 
disorders in service, or for many years thereafter, there is 
no basis in the record for providing a VA examination or 
requesting a medical opinion.  38 C.F.R. § 3.159(c)(4)(2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Factual Background.  The veteran filed her claims for service 
connection in June 2002.  On her application, she asserted 
that while in service she was subjected to a lot of tension 
and harassment because she was a female.  She contends she 
began to have anxiety attacks in service.  Ultimately, she 
had high blood pressure.  She had a spine tap done in 
service, which caused trauma and resulted in back pains.  She 
currently has carpal tunnel syndrome which she says began in 
service.  In service she worked as a stenographer.  The word 
processing in service caused the current problems with her 
wrists.  

The enlistment examination in April 1978 found no abnormality 
of the spine, upper extremities, or vascular system.  The 
psychiatric evaluation was normal.  The veteran's blood 
pressure was recorded as 130/88.  No additional defects were 
noted at service entrance in August 1978.  

Service medical records do not include treatment for anxiety 
or depression. There are no elevated blood pressure readings 
or diagnosis of hypertension.  There is no record of a spinal 
tap in service.  The only record of complaints about the 
wrists is dated in June 1980.  It reveals the veteran had 
swelling of the left wrist and forearm.  The veteran had 
insect bites on the hands and arms.  

At service separation in May 1981 no abnormalities of the 
spine or upper extremities were noted.  The psychiatric 
evaluation was normal.  The veteran's blood pressure was 
reported as being 90/66.  On her Report of Medical History 
the veteran denied any history of recurrent back pain or high 
blood pressure.  She noted a history of frequent trouble 
sleeping, depression and excessive worry.  

The RO received the veteran's VA outpatient treatment records 
in June 2002.  They included a June 2002 VA mental health 
record.  The veteran requested a psychiatric evaluation.  She 
complained of depression.  She had been treated for anxiety 
two years previously when her son was gravely ill.  She had 
multiple situational stressors including single motherhood, 
being unemployed for a year, and the possible loss of her 
home due to financial problems.  The assessment was 
situational depression.  

In September 2002, the RO received records from Dr. V.  Those 
records included treatment for hypertension.  The first 
impression of high blood pressure was noted in June 2000.  
October 2000 records included diagnosis of hypertension.  Her 
blood pressure was 180/118.  Her son was in the hospital 
being treated for meningitis.  

Also received in September 2001 were records from Dr. M.  
They included complaints of right wrist tenderness.  November 
2000 records included diagnosis of bilateral carpal tunnel 
syndrome.  The date of injury was noted to be November 6, 
2000.  Dr. M.'s records included an evaluation by Dr. S.  
Dr.S. evaluated the veteran's right hand and wrist pain in 
January 2001.  There had been no specific injury, but the 
veteran had an occupational history of extensive repetitive 
motion activities.  

Records from the Dallas County Hospital District noted the 
veteran had complaints of hypertension in November 1997, 
noted to be obstetrical complications.  

Private records obtained from Dr.H. included a referral for 
work related injury to the neck and both wrists with onset in 
October 2000.  An independent evaluation by a private 
orthopedist, Dr. K, revealed that neurodiagnostic studies of 
the nerve conduction in the right median, right ulnar and 
right radial normal were normal.  The veteran had been 
employed since September 1999 doing transcriptions.  Dr. K. 
stated that it was reasonable that musculoskeletal pain would 
occur from repetitive activity in the workplace while doing 
transcription work.  His diagnosis was musculoskeletal pain, 
work related, October 30, 2000.  Included in Dr. H's records 
were documents related to a Texas Workmen's Compensation 
claim.  They noted the veteran was being treated for job 
related cervical sprain or strain.  

The veteran appeared before the undersigned Veterans Law 
Judge in April 2005 at a videoconference hearing.  She stated 
she first began having problems with anxiety six months after 
she entered the service.  The male soldiers harassed her.  
She was under constant stress.  She testified she went to 
sick call and was given medication and tranquilizers.  
(T2,3).  She said she was treated in 1981 after leaving 
service for anxiety.  She was currently receiving treatment 
at the Dallas VA.  She was taking medication for depression.  
The veteran indicated that she believes her anxiety and 
depression caused her hypertension.  When she was on duty she 
was told she had borderline hypertension.  She said she was 
first diagnosed with hypertension a month or two months after 
service.  (T-7).  The veteran testified she had a spinal tap 
rather than an epidural when her first child was born.  She 
contends that she suffered back trauma as a result.  She 
takes muscle relaxers and painkillers for her back.  She says 
she went on sick call for her back constantly.  She said she 
first went for treatment for her back a month after service.  
She said she had problems with carpal tunnel syndrome six 
months after she entered the service.  She said she went for 
treatment in service and was given a brace.  (T-11).  

Analysis.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

As a preliminary matter, the Board first considered whether 
the veteran's statements are credible.  The veteran has 
offered contradictory statements as to the date of onset of 
her high blood pressure and carpal tunnel syndrome.  On her 
application for VA benefits, dated in June 2002, she wrote 
that her high blood pressure began in October 2000 and that 
her carpal tunnel syndrome began in November 2000.  At her 
hearing in April 2005 she testified her hypertension was 
diagnosed a month or two after she was discharged.  She 
testified her carpal tunnel syndrome or wrist pain began in 
service.  Not only are the veteran's statements in conflict, 
they are inconsistent with the service medical records which 
do not include any references in service to either wrist pain 
or elevated blood pressure readings.  After reading the 
claims folder the Board has concluded the veteran altered her 
testimony to fit the facts which she believed would result in 
her being awarded VA benefits.  The alteration of her 
contentions as to when the disorders occurred has convinced 
the Board her statements are suspect as to their veracity and 
accuracy and are therefore of little or no probative value.  

Anxiety/Depression

VA records include a current diagnosis of situational 
anxiety.  The only reference to symptoms of depression in 
service appears on the veteran's Report of Medical History, 
dated in May 1981.  There are no records of any diagnosis or 
treatment for either depression or anxiety in service, or for 
many years thereafter.  

The veteran claims she was treated for depression beginning 
in 1978, yet the first record of complaints and requests for 
treatment for anxiety appears in October 2000 private medical 
records.  The veteran's child was being treated for 
meningitis and was not expected to live, and the veteran 
requested something to help her sleep.  The next record of 
any symptoms of anxiety or depression is recorded in June 
2002 VA records, the same month the veteran submitted her 
claim for service connection.  When giving her history, the 
veteran reported being treated two years previously when her 
son was gravely ill.  There was no reference to any previous 
history of any symptoms in service.  The current diagnosis 
was situational depression and the veteran's stressors 
included single motherhood, unemployment and possible loss of 
her residence.  The diagnosis of situational depression is 
supported by the May 2002 VA records which noted the veteran 
had taken medication for a few months and no longer felt she 
needed them.  

The records clearly demonstrate there is no causal 
relationship between the current situational depression and 
any incident in service.  The only link between the veteran's 
current diagnosis and service are the statements of the 
veteran.  The veteran is not competent to attribute a medical 
disorder to a specific cause.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The diagnosis of situational depression clearly indicates the 
current diagnosis is related to the veteran's current 
situation.  The VA medical providers outlined in detail the 
veteran's situation which included being unemployed for a 
year and the possibility of eviction.  It is also consistent 
with the previous notation of anxiety related to the grave 
illness of her child.  

There is no competent medical evidence which related the 
currently diagnosed situational depression to service.  The 
Board considered whether a VA examination should be ordered 
to obtain an opinion as to the origins of the veteran's 
anxiety.  The Board considered the following facts in 
reaching the conclusion that there would be no benefit to the 
veteran in requesting an opinion.  The record clearly 
attributes the current disorder not to service but to current 
stressful circumstances.  There is no history of treatment in 
service.  There is only the one check mark on her Report of 
Medical History.  There are no records of treatment for many 
years after service.  There are no findings or records of 
symptoms to form a basis for any medical opinion.  

The Board has concluded the veteran's assertions that her 
current anxiety is related to harassment in service is 
inconsistent with the contemporaneous treatment records.  

Service connection for anxiety and depression is not 
warranted.  



Hypertension

The service medical records do not include any diagnosis of 
hypertension or records of elevated blood pressure readings.  
The first diagnosis of hypertension appears in November 1997, 
many years after the veteran's separation from the service.  

The Board for reasons explained above finds the testimony of 
the veteran that hypertension was diagnosed within one to two 
months of her separation from the service of no probative 
value.  The statement contradicts her own written report on 
her application that hypertension was first diagnosed in 
2000.  

As that is consistent with the private medical records which 
first included diagnosis of essential hypertension in 2000, 
the Board has concluded the veteran's testimony in April 2005 
was false.  

Service connection for hypertension is not warranted.  

Spinal Cord Injury

The claims folder does not include any diagnosis of a spinal 
cord injury.  There are no records of treatment for a spinal 
cord injury.  The service medical records do not include 
treatment for back pain.  

The only references to any back disorder, are the diagnosis 
of job related cervical strain noted in the records of the 
veteran's chiropractor many years after service.  They are 
included in the records from her claim for Workmen's 
Compensation.  

There is nothing the record which demonstrates the veteran 
currently has a spinal cord injury.  As there are no records 
of a spinal cord injury in service or current diagnosis of a 
spinal cord injury, service connection for a spinal cord 
injury is not warranted.  

Bilateral Carpal Tunnel Syndrome

There are no records of any wrist pain or tenderness in 
service.  The only treatment record in service for the wrist 
was for multiple insect bites.  

There is also some question as to whether the veteran has 
carpal tunnel syndrome.  Neurodiagnostic testing did not 
confirm any nerve disorder.  The most current diagnosis was 
tendonitis of the wrists.  The veteran's private medical 
records consistently and repeatedly report the onset date of 
her current tendonitis of the wrists was October 2000.  

The veteran's statements that she first had symptoms in 
service are of no probative value as she is not a credible 
witness.  She was inconsistent in her statements as to the 
date when she first had symptoms.  In addition, the veteran 
has not asserted she has any special training, education or 
experience qualifying her to offer a medical opinion.  
38 C.F.R. § 3.159(a)(1)(2004).  

The Board has noted the veteran was working as a stenographer 
in service, a position which requires repetitive movements of 
the hands and wrists.  Nevertheless, the records clearly 
state the onset of the current wrist disorder was in October 
2000, many years after the veteran was separated from the 
service.  The physicians who evaluated the veteran's wrist 
disorder in conjunction with her claim for Workmen's 
Compensation, all noted its onset in October 2000.  

Service connection for bilateral carpal tunnel syndrome is 
not warranted.  




ORDER

Service connection for anxiety/depression is denied

Service connection for hypertension is denied.  

Service connection for a spinal cord injury is denied.  

Service connection for bilateral carpal tunnel syndrome is 
denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


